


Exhibit 10.13










CNO FINANCIAL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN

A-1

--------------------------------------------------------------------------------








CNO FINANCIAL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN


Page


1. Purpose
A-3

2. Definitions
A-3

3. Administration
A-5

4. Stock Subject to Plan
A-6

5. Eligibility; Per-Person Award Limitations
A-6

6. Specific Terms of Awards
A-7

7. Performance-Based Compensation
A-12

8. Certain Provisions Applicable to Awards
A-14

9. Change in Control
A-15

10. Additional Award Forfeiture Provisions
A-15

11. General Provisions
A-17




A-2

--------------------------------------------------------------------------------








CNO FINANCIAL GROUP, INC.
AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
1.
Purpose. The purpose of this Amended and Restated Long-Term Incentive Plan (the
“Plan”) is to aid CNO Financial Group, Inc., a Delaware corporation (together
with its successors and assigns, the “Company”), in attracting, retaining,
motivating and rewarding certain employees and non-employee directors of the
Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders. The Plan authorizes stock based incentives for
Participants. The Plan was initially established as the Conseco, Inc. 2003
Long-Term Incentive Plan, has been amended from time to time thereafter, and is
hereby amended and restated effective March 31, 2009.



2.
Definitions. In addition to the terms defined in Section 1 above and elsewhere
in the Plan, the following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

(a)
“Annual Limit” shall have the meaning specified in Section 5(b).

(b)
“Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award or Performance Award, together with any related right or
interest, granted to a Participant under the Plan.

(c)
“Beneficiary” means the legal representatives of the Participant's estate
entitled by will or the laws of descent and distribution to receive the benefits
under a Participant's Award upon a Participant's death, provided that, if and to
the extent authorized by the Committee, a Participant may be permitted to
designate a Beneficiary, in which case the “Beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written and duly filed
beneficiary designation to receive the benefits specified under the
Participant's Award upon such Participant's death.

(d)
“Board” means the Company's Board of Directors.

(e)
“Code” means the Internal Revenue Code of 1986, as amended. References to any
provision of the Code or regulation thereunder shall include any successor
provisions and regulations, and reference to regulations includes any applicable
guidance or pronouncement of the Department of the Treasury and Internal Revenue
Service.

(f)
“Committee” means the Human Resources and Compensation Committee of the Board,
the composition and governance of which is established in the Committee's
Charter as approved from time to time by the Board and subject to
Section 303A.05 of the Listed Company Manual of the New York Stock Exchange, and
other corporate governance documents of the Company. No action of the Committee
shall be void or deemed to be without authority due to the failure of any
member, at the time the action was taken, to meet any qualification standard set
forth in the Committee Charter or the Plan. The full Board may perform any
function of the Committee hereunder except to the extent limited under
Section 303A.05 of the Listed Company Manual, in which case the term “Committee”
shall refer to the Board.

(g)
“Covered Employee” means an Eligible Person who is a Covered Employee as
specified in Section 11(j).


A-3

--------------------------------------------------------------------------------






(h)
“Dividend Equivalent” means a right, granted under this Plan, to receive cash,
Stock, other Awards or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock.

(i)
“Effective Date” means the effective date specified in Section 11(q).

(j)
“Eligible Person” has the meaning specified in Section 5.

(k)
“Exchange Act” means the Securities Exchange Act of 1934, as amended. References
to any provision of the Exchange Act or rule (including a proposed rule)
thereunder shall include any successor provisions and rules.

(l)
“Fair Market Value” means the fair market value of Stock, Awards or other
property as determined in good faith by the Committee or under procedures
established by the Committee. Unless otherwise determined by the Committee, the
Fair Market Value of Stock shall be the officially-quoted closing selling price
of the Stock on the principal stock exchange or market on which Stock is traded
on the day as of which such value is being determined or, if there is no sale on
that day, then on the last previous day on which a sale was reported. Fair
Market Value relating to the exercise price or base price of any Non-409A Option
or SAR shall conform to requirements under Code Section 409A.

(m)
“409A Awards” means Awards that constitute a deferral of compensation under Code
Section 409A and regulations thereunder. “Non-409A Awards” means Awards other
than 409A Awards. Although the Committee retains authority under the Plan to
grant Options, SARs and Restricted Stock on terms that will qualify those Awards
as 409A Awards, Options, SARs exercisable for Stock, and Restricted Stock will
be Non-409A Awards unless otherwise expressly specified by the Committee.

(n)
“Incentive Stock Option” or “ISO” means any Option designated as an incentive
stock option within the meaning of Code Section 422 and qualifying thereunder.

(o)
“Option” means a right, granted under the Plan, to purchase Stock.

(p)
“Other Stock-Based Awards” means Awards granted to a Participant under
Section 6(h).

(q)
“Participant” means a person who has been granted an Award under the Plan which
remains outstanding, including a person who is no longer an Eligible Person.

(r)
“Performance Award” means a conditional right, granted to a Participant under
Sections 6(i) and 7, to receive cash, Stock or other Awards or payments.

(s)
“Restricted Stock” means Stock granted under the Plan which is subject to
certain restrictions and to a risk of forfeiture.

(t)
“Restricted Stock Unit” or “RSU” means a right, granted under the Plan, to
receive Stock, cash or other Awards or a combination thereof at the end of a
specified deferral period.

(u)
“Retirement” means, unless otherwise stated in an applicable Award agreement,
Participant's voluntary termination of employment after achieving either (i)
62 years of age or (ii) 60 years of age with at least 10 years of employment by
the Company.

(v)
“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable to
Participants, promulgated by the Securities and Exchange Commission under
Section 16 of the Exchange Act.


A-4

--------------------------------------------------------------------------------






(w)
“Stock” means the Company's Common Stock, par value $0.01 per share, and any
other equity securities of the Company that may be substituted or resubstituted
for Stock pursuant to Section 11(c).

(x)
“Stock Appreciation Rights” or “SAR” means a right granted to a Participant
under Section 6(c).

3.    Administration.
(a)
Authority of the Committee. The Plan shall be administered by the Committee,
which shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to select Eligible Persons to become
Participants; to grant Awards; to determine the type and number of Awards, the
dates on which Awards may be exercised and on which the risk of forfeiture or
deferral period relating to Awards shall lapse or terminate, the acceleration of
any such dates, the expiration date of any Award, whether, to what extent, and
under what circumstances an Award may be settled, or the exercise price of an
Award may be paid, in cash, Stock, other Awards, or other property, and other
terms and conditions of, and all other matters relating to, Awards; to prescribe
documents evidencing or setting terms of Awards (such Award documents need not
be identical for each Participant), amendments thereto, and rules and
regulations for the administration of the Plan and amendments thereto (including
outstanding Awards); to construe and interpret the Plan and Award documents and
correct defects, supply omissions or reconcile inconsistencies therein; and to
make all other decisions and determinations as the Committee may deem necessary
or advisable for the administration of the Plan. Decisions of the Committee with
respect to the administration and interpretation of the Plan shall be final,
conclusive, and binding upon all persons interested in the Plan, including
Participants, Beneficiaries, transferees under Section 11(b) and other persons
claiming rights from or through a Participant, and stockholders.

(b)
Manner of Exercise of Committee Authority. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. The Committee
may act through subcommittees, including for purposes of perfecting exemptions
under Rule 16b-3 or qualifying Awards under Code Section 162(m) as
performance-based compensation, in which case the subcommittee shall be subject
to and have authority under the charter applicable to the Committee, and the
acts of the subcommittee shall be deemed to be acts of the Committee hereunder.
The Committee may delegate the administration of the Plan to one or more
officers or employees of the Company, and such administrator(s) may have the
authority to execute and distribute Award agreements or other documents
evidencing or relating to Awards granted by the Committee under this Plan, to
maintain records relating to Awards, to process or oversee the issuance of Stock
under Awards, to interpret and administer the terms of Awards, to make grants of
Awards to officers (other than any officer subject to Section 16 of the Exchange
Act) and employees of the Company (including any prospective officer (other than
any such officer who is expected to be subject to Section 16 of the Exchange
Act) or employee) subject to an individual maximum annual Award limit as
determined and approved at the Compensation Committee's discretion, and all
necessary and appropriate decisions and determinations with respect thereto and
to take such other actions as may be necessary or appropriate for the
administration of the Plan and of Awards under the Plan, provided that in no
case shall any such administrator be authorized (i) to take any action that
would result in the loss of an exemption under Rule 16b-3 for Awards granted to
or held by Participants who at the time are subject to Section 16 of the
Exchange Act in respect of the Company or that would cause Awards intended to
qualify as “performance-based compensation” under Code Section 162(m) to fail to
so qualify, (ii) to take any action inconsistent with Section 157 and other
applicable provisions of the Delaware General Corporation Law, or (iii) to make
any determination required to be made by the Committee under the New York Stock
Exchange corporate governance standards applicable to listed


A-5

--------------------------------------------------------------------------------






company compensation committees (currently, Rule 303A.05). Any action by any
such administrator within the scope of its delegation shall be deemed for all
purposes to have been taken by the Committee and, except as otherwise
specifically provided, references in this Plan to the Committee shall include
any such administrator. The Committee (and, to the extent it so provides, any
subcommittee) shall have sole authority to determine whether to review any
actions and/or interpretations of any such administrator, and if the Committee
shall decide to conduct such a review, any such actions and/or interpretations
of any such administrator shall be subject to approval, disapproval or
modification by the Committee.
(c)
Limitation of Liability. The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company or a subsidiary or
affiliate, the Company's independent auditors, consultants or any other agents
assisting in the administration of the Plan. Members of the Committee, any
person acting pursuant to authority delegated by the Committee, and any officer
or employee of the Company or a subsidiary or affiliate acting at the direction
or on behalf of the Committee or a delegee shall not be personally liable for
any action or determination taken or made in good faith with respect to the
Plan, and shall, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.

4.    Stock Subject to Plan.
(a)
Overall Number of Shares Available for Delivery. The total number of shares of
Stock reserved for delivery in connection with Awards under this Plan shall be
25,846,268 shares. The total number of shares available is subject to adjustment
as provided in Section 11(c). Any shares of Stock delivered under the Plan shall
consist of authorized and unissued shares or treasury shares. No more than
10,000,000 shares may be delivered hereunder as ISOs.

(b)
Share Counting Rules. The Committee may adopt reasonable counting procedures to
ensure appropriate counting, avoid double counting (as, for example, in the case
of tandem or substitute awards) and make adjustments in accordance with this
Section 4(b). Shares shall be counted against those reserved to the extent such
shares have been delivered and are no longer subject to a risk of forfeiture;
provided, however, that notwithstanding the above, the number of shares
available for issuance under the Plan shall be reduced by 1.25 shares of Stock
for every one share of Stock issued in respect of an Award other than an Award
of an Option, SAR, or Award that must be settled in cash. To the extent that an
Award under the Plan is canceled, expired, forfeited, settled in cash, or
otherwise terminated without delivery of shares to the Participant, the shares
retained by or returned to the Company will be available under the Plan. The
preceding sentence shall not be applicable with respect to (i) the cancellation
of an SAR granted in tandem with an Option upon the exercise of the Option or
(ii) the cancellation of an Option granted in tandem with an SAR upon the
exercise of the SAR. The following shares, however, may not be made available
for issuance as Awards under this Plan: (a) shares not issued or delivered as a
result of the net settlement of an outstanding Option or SAR, (b) shares used to
pay the exercise price or withholding taxes related to an outstanding Award, or
(c) shares repurchased on the open market with the proceeds from the exercise of
an Option. In addition, in the case of any Award granted in assumption of or in
substitution for an award of a company or business acquired by the Company or a
subsidiary or affiliate or with which the Company or a subsidiary or affiliate
combines, shares issued or issuable in connection with such substitute Award
shall not be counted against the number of shares reserved under the Plan.

5.    Eligibility; Per-Person Award Limitations.

A-6

--------------------------------------------------------------------------------








(a)
Eligibility. Awards may be granted under the Plan only to Eligible Persons. For
purposes of the Plan, an “Eligible Person” means (i) an employee of the Company
or any subsidiary or affiliate, including any person who has been offered
employment by the Company or a subsidiary or affiliate, provided that such
prospective employee may not receive any payment or exercise any right relating
to an Award until such person has commenced employment with the Company or a
subsidiary or affiliate, (ii) any non-employee directors of the Company or
(iii) other individuals who perform services for the Company or any subsidiary
or affiliate. An employee on leave of absence may be considered as still in the
employ of the Company or a subsidiary or affiliate for purposes of eligibility
for participation in the Plan, if so determined by the Committee. For purposes
of the Plan, a joint venture in which the Company or a subsidiary has a
substantial direct or indirect equity investment shall be deemed an affiliate,
if so determined by the Committee. Holders of awards who will become Eligible
Persons granted by a company or business acquired by the Company or a subsidiary
or affiliate, or with which the Company or a subsidiary or affiliate combines,
are eligible for grants of substitute awards granted in assumption of or in
substitution for such outstanding awards previously granted under the Plan in
connection with such acquisition or combination transaction, if so determined by
the Committee.

(b)
Per-Person Award Limitations. In each calendar year during any part of which the
Plan is in effect, an Eligible Person may be granted Awards under each of
Section 6(b) through (i) relating to up to his or her Annual Limit (such Annual
Limit to apply separately to the type of Award authorized under each specified
subsection). A Participant's Annual Limit, in any year during any part of which
the Participant is then eligible under the Plan, shall equal 1,000,000 shares,
subject to adjustment as provided in Section 11(c). In the case of an Award
which is not valued in a way in which the limitation set forth in the preceding
sentence would operate as an effective limitation satisfying applicable law
(including Treasury Regulation 1.162-27(e)(4)), an Eligible Person may not be
granted Awards authorizing the earning during any calendar year of an amount
that exceeds the Eligible Person's Annual Limit, which for this purpose shall
equal $4 million (this limitation is separate and not affected by the number of
Awards granted during such calendar year subject to the limitation in the
preceding sentence). For this purpose, (i) “earning” means satisfying
performance conditions so that an amount becomes payable, without regard to
whether it is to be paid currently or on a deferred basis or continues to be
subject to any service requirement or other non-performance condition, and
(ii) a Participant's Annual Limit is used to the extent an amount or number of
shares may be potentially earned or paid under an Award, regardless of whether
such amount or shares are in fact earned or paid.

6.    Specific Terms of Awards.


(a)
General. Awards may be granted on the terms and conditions set forth in this
Section 6. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Sections 11(e) and
11(k)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award. The Committee shall retain full power and
discretion with respect to any term or condition of an Award that is not
mandatory under the Plan, subject to Section 11(k). The Committee shall require
the payment of lawful consideration for an Award to the extent necessary to
satisfy the requirements of the Delaware General Corporation Law, and may
otherwise require payment of consideration for an Award except as limited by the
Plan.

(b)
Options. The Committee is authorized to grant Options to Participants on the
following terms and conditions:


A-7

--------------------------------------------------------------------------------






(i)
Exercise Price. The exercise price per share of Stock purchasable under an
Option (including both ISOs and non-qualified Options) shall be determined by
the Committee, provided that, notwithstanding anything contained herein to the
contrary such exercise price shall be (A) fixed as of the grant date, and
(B) not less than the Fair Market Value of a share of Stock on the grant date.
Notwithstanding the foregoing, any substitute award granted in assumption of or
in substitution for an outstanding award granted by a company or business
acquired by the Company or a subsidiary or affiliate, or with which the Company
or a subsidiary or affiliate combines, may be granted with an exercise price per
share of Stock other than as required above.

(ii)
No Repricing. Except for adjustments as permitted by Section 11(c), without the
approval of stockholders, the Committee will not amend, replace, substitute, or
exchange previously granted Options in a transaction that constitutes a
“repricing,” which means any of the following: (i) changing the terms of an
Option to lower its exercise price; (ii) any other action that is treated as a
“repricing” under generally accepted accounting principles; (iii) repurchasing
for cash or canceling an Option at a time when its exercise price is greater
than the Fair Market Value of the underlying shares of Stock in exchange for
another Award; or (iv) as such term is used in Section 303A.08 of the Listed
Company Manual of the New York Stock Exchange.

(iii)    Option Term; Time and Method of Exercise. The Committee shall determine
the term of each Option, provided that in no event shall the term of any Option
exceed a period of ten years from the date of grant. The Committee shall
determine the time or times at which or the circumstances under which an Option
may be exercised in whole or in part. In addition, the Committee shall determine
the methods by which such exercise price may be paid or deemed to be paid and
the form of such payment (subject to Sections 11(k) and 11(l)), including,
without limitation, cash, Stock (including by withholding Stock deliverable upon
exercise), other Awards or awards granted under other plans of the Company or
any subsidiary or affiliate, or other property (including through
broker-assisted “cashless exercise” arrangements, to the extent permitted by
applicable law), and the methods by or forms in which Stock will be delivered or
deemed to be delivered in satisfaction of Options to Participants.
(iv)
ISOs. Notwithstanding anything to the contrary in this Section 6, in the case of
the grant of an Option intending to qualify as an ISO: (i) if the Participant
owns stock possessing more than 10 percent of the combined voting power of all
classes of stock of the Company (a “10% Shareholder”), the purchase price of
such Option must be at least 110 percent of the fair market value of the Common
Stock on the date of grant and the Option must expire within a period of not
more than five (5) years from the date of grant, and (ii) termination of
employment will occur when the person to whom an Award was granted ceases to be
an employee (as determined in accordance with Section 3401(c) of the Code and
the regulations promulgated thereunder) of the Company and its subsidiaries.
Notwithstanding anything in this Section 6 to the contrary, Options designated
as ISOs shall not be eligible for treatment under the Code as ISOs to the extent
that either (iii) the aggregate fair market value of shares of Common Stock
(determined as of the time of grant) with respect to which such Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Options into account in the order in which they were granted, and (iv) such
Options otherwise remain exercisable but are not exercised within three
(3) months of termination of employment (or such other period of time provided
in Section 422 of the Code).

(c)
Stock Appreciation Rights. The Committee is authorized to grant SARs to
Participants on the following terms and conditions:


A-8

--------------------------------------------------------------------------------






(i)
Right to Payment. An SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, shares of Stock having a value equal to
the excess of (A) the Fair Market Value of one share of Stock on the date of
exercise (or, in the case of a “Limited SAR,” the Fair Market Value determined
by reference to the change in control price, as defined under the applicable
award agreement) over (B) the exercise or settlement price of the SAR as
determined by the Committee. Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of other
Awards granted under the Plan (“tandem SARs”) or not in conjunction with other
Awards (“freestanding SARs”) and may, but need not, relate to a specific Option
granted under Section 6(b). The per share price for exercise or settlement of
SARs (including both tandem SARs and freestanding SARs) shall be determined by
the Committee, but in the case of SARs that are granted in tandem to an Option
shall not be less than the exercise price of the Option and in the case of
freestanding SARs shall be (A) fixed as of the grant date, and (B) not less than
the Fair Market Value of a share of Stock on the grant date.

(ii)
No Repricing. Except for adjustments as permitted by Section 11(c), without the
approval of stockholders, the Committee will not amend, replace, substitute, or
exchange previously granted SARs in a transaction that constitutes a
“repricing,” which means any of the following (i) changing the terms of an SAR
to lower its exercise or settlement price; (ii) any other action that is treated
as a “repricing” under generally accepted accounting principles; (iii)
repurchasing for cash or canceling an SAR at a time when its exercise or
settlement price is greater than the Fair Market Value of the underlying shares
of Stock in exchange for another Award; or (iv) as such term is used in
Section 303A.08 of the Listed Company Manual of the New York Stock Exchange.

(iii)
Other Terms. The Committee shall determine the term of each SAR, provided that
in no event shall the term of an SAR exceed a period of ten years from the date
of grant. The Committee shall determine at the date of grant or thereafter, the
time or times at which and the circumstances under which a SAR may be exercised
in whole or in part (including based on future service requirements), the method
of exercise, method of settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, and whether or not a SAR
shall be free-standing or in tandem or combination with any other Award. Limited
SARs that may only be exercised in connection with a change in control or
termination of service following a change in control as specified by the
Committee may be granted on such terms, not inconsistent with this Section 6(c),
as the Committee may determine. The Committee may require that an outstanding
Option be exchanged for an SAR exercisable for Stock having vesting, expiration,
and other terms substantially the same as the Option, so long as such exchange
will not result in additional accounting expense to the Company.

(d)
Restricted Stock. The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i)
Award and Restrictions. Subject to Section 6(d)(ii), Restricted Stock shall be
subject to such restrictions on transferability, risk of forfeiture and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan and any Award document relating to the
Restricted Stock, a Participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).


A-9

--------------------------------------------------------------------------------






(ii)
Forfeiture. Except as otherwise determined by the Committee, upon termination of
employment or service during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited and reacquired
by the Company; provided that the Committee may provide, by rule or regulation
or in any Award document, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Stock will lapse in
whole or in part, including in the event of terminations resulting from
specified causes.

(iii)
Limitation on Vesting. The grant, issuance, retention, vesting and/or settlement
of Restricted Stock shall occur at such time and in such installments as
determined by the Committee or under criteria established by the Committee.
Subject to Section 10, the Committee shall have the right to make the timing of
the grant and/or the issuance, ability to retain, vesting and/or settlement of
Restricted Stock subject to continued employment, passage of time and/or such
performance conditions as deemed appropriate by the Committee; provided that the
grant, issuance, retention, vesting and/or settlement of a Restricted Stock
Award that is based in whole or in part on performance conditions and/or the
level of achievement versus such performance conditions shall be subject to a
performance period of not less than one year, and any Award based solely upon
continued employment or the passage of time shall vest over a period not less
than three years from the date the Award is made, provided that such vesting may
occur ratably over the three-year period. The foregoing minimum vesting
conditions need not apply (A) in the case of the death, disability or Retirement
of the Participant or termination in connection with a Change in Control,
(B) with respect to up to an aggregate of five percent of the shares of Stock
authorized under the Plan, which may be granted (or regranted upon forfeiture)
as Restricted Stock or RSUs without regard to such minimum vesting requirements
and (C) with respect to non-employee director awards.

    
(iv)
Certificates for Stock. Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee shall determine. If certificates representing
Restricted Stock are registered in the name of the Participant, the Committee
may require that such certificates bear an appropriate legend referring to the
terms, conditions and restrictions applicable to such Restricted Stock, that the
Company retain physical possession of the certificates, and that the Participant
deliver a stock power to the Company, endorsed in blank, relating to the
Restricted Stock.

(v)
Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

(e)
Restricted Stock Units. The Committee is authorized to grant RSUs to
Participants, subject to the following terms and conditions:

(i)
Award and Restrictions. Subject to Section 6(e)(ii), RSUs shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance conditions and/or future service requirements), in
such installments or otherwise and under


A-10

--------------------------------------------------------------------------------






such other circumstances as the Committee may determine at the date of grant or
thereafter. A Participant granted RSUs shall not have any of the rights of a
stockholder, including the right to vote, until Stock shall have been issued in
the Participant's name pursuant to the RSUs, except that the Committee may
provide for dividend equivalents pursuant to Section 6(e)(iii) below.
(ii)
Limitation on Vesting. The grant, issuance, retention, vesting and/or settlement
of RSUs shall occur at such time and in such installments as determined by the
Committee or under criteria established by the Committee. Subject to Section 10,
the Committee shall have the right to make the timing of the grant and/or the
issuance, ability to retain, vesting and/or settlement of RSUs subject to
continued employment, passage of time and/or such performance conditions as
deemed appropriate by the Committee; provided that the grant, issuance,
retention, vesting and/or settlement of an RSU that is based in whole or in part
on performance conditions and/or the level of achievement versus such
performance conditions shall be subject to a performance period of not less than
one year, and any Award based solely upon continued employment or the passage of
time shall vest over a period not less than three years from the date the Award
is made, provided that such vesting may occur ratably over the three-year
period. The foregoing minimum vesting conditions need not apply (A) in the case
of the death, disability or Retirement of the Participant or termination in
connection with a Change in Control, and (B) with respect to up to an aggregate
of five percent of the shares of Stock authorized under the Plan, which may be
granted (or regranted upon forfeiture) as Restricted Stock or RSUs without
regard to such minimum vesting requirements.

(iii)
Dividend Equivalents. Unless otherwise determined by the Committee, dividend
equivalents on the specified number of shares of Stock covered by an Award of
RSUs shall be either (A) paid with respect to such RSUs at the dividend payment
date in cash or in shares of unrestricted Stock having a Fair Market Value equal
to the amount of such dividends, or (B) deferred with respect to such RSUs,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in additional RSUs, other Awards or other investment vehicles
having a Fair Market Value equal to the amount of such dividends, as the
Committee shall determine or permit a Participant to elect.

(f)
Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized to
grant Stock as a bonus, or to grant Stock or other Awards in lieu of obligations
of the Company or a subsidiary or affiliate to pay cash or deliver other
property under the Plan or under other plans or compensatory arrangements,
subject to such terms as shall be determined by the Committee.

(g)
Dividend Equivalents. The Committee is authorized to grant Dividend Equivalents
to a Participant, which may be awarded on a free-standing basis or in connection
with another Award other than an Option, ISO, or SAR. The Committee may provide
that Dividend Equivalents shall be paid or distributed when accrued or shall be
deemed to have been reinvested in additional Stock, Awards, or other investment
vehicles, and subject to restrictions on transferability, risks of forfeiture
and such other terms as the Committee may specify. Notwithstanding the
foregoing, the Committee may not payout any dividends or Dividend Equivalents
with respect to any unvested Performance Award.

(h)
Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of


A-11

--------------------------------------------------------------------------------






specified subsidiaries or affiliates or other business units. The Committee
shall determine the terms and conditions of such Awards. Stock delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(h) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Stock,
other Awards, notes, or other property, as the Committee shall determine. Cash
awards, as an element of or supplement to any other Award under the Plan, may
also be granted pursuant to this Section 6(h).
(i)
Performance Awards. Performance Awards, denominated in cash or in Stock or other
Awards, may be granted by the Committee in accordance with Section 7.

7.    Performance-Based Compensation.


(a)
Performance Awards Generally. Performance Awards may be denominated as a cash
amount, number of shares of Stock, or specified number of other Awards (or a
combination) which may be earned upon achievement or satisfaction of performance
conditions specified by the Committee. In addition, the Committee may specify
that any other Award shall constitute a Performance Award by conditioning the
right of a Participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as “performance-based compensation” under Section 162(m).

(b)
Performance Awards Granted to Covered Employees. If the Committee determines
that a Performance Award to be granted to an Eligible Person who is designated
by the Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a pre-established performance goal and other terms set forth in
this Section 7(b).

(i)
Performance Goal Generally. The performance goal for such Performance Awards
shall consist of one or more business criteria and a targeted level or levels of
performance with respect to each of such criteria, as specified by the Committee
consistent with this Section 7(b). The performance goal shall be objective and
shall otherwise meet the requirements of Code Section 162(m) and regulations
thereunder, including the requirement that the level or levels of performance
targeted by the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Performance
Awards shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.

(ii)
Business Criteria. For purposes of this Plan, a “performance goal” shall mean
any one or more of the following business criteria, in each case as specified by
the Committee: (1) gross or net revenue, premiums collected, new annualized
premiums, and investment income, (2) any earnings or net income measure,
including earnings from operations, earnings before taxes, earnings before
interest and/or taxes and/or depreciation, statutory earnings before realized
gains (losses), or net income available to common shareholders, (3) operating
earnings per common share (either basic or diluted); (4) return on assets,
return on investment, return on capital, return on equity, or return on tangible
equity;


A-12

--------------------------------------------------------------------------------






(5) economic value created including the value of new business; (6) operating
margin or profit margin; (7) net interest margin; (8) asset quality; (9) stock
price or total stockholder return; and (10) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, total market capitalization, business retention, new product
generation, rate increase actions, geographic business expansion goals, cost
targets (including cost of capital), investment portfolio yield, risk-based
capital, statutory capital, Best Capital Adequacy Ratio, tax net operating loss
utilization, customer satisfaction, employee satisfaction, agency ratings,
management of employment practices and employee benefits, supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries, affiliates or joint ventures. The targeted level
or levels of performance with respect to such business criteria may be
established at such levels and in such terms as the Committee may determine, in
its discretion, including in absolute terms, on a per share basis (either basic
or diluted), as a goal relative to performance in prior periods, or as a goal
compared to the performance of one or more comparable companies or an index
covering multiple companies.
(iii)
Performance Period; Timing for Establishing Performance Goals. Achievement of
performance goals in respect of such Performance Awards shall be measured over a
performance period of up to one year or more than one year, as specified by the
Committee. A performance goal shall be established not later than the earlier of
(A) 90 days after the beginning of any performance period applicable to such
Performance Award or (B) the time twenty-five percent of such performance period
has elapsed.

(iv)
Performance Award Pool. The Committee may establish a Performance Award pool,
which shall be an unfunded pool, for purposes of measuring performance of the
Company in connection with Performance Awards. The amount of such Performance
Award pool shall be based upon the achievement of a performance goal or goals
based on one or more of the business criteria set forth in Section 7(b)(ii)
during the given performance period, as specified by the Committee in accordance
with Section 7(b)(iv). The Committee may specify the amount of the Performance
Award pool as a percentage of any of such business criteria, a percentage
thereof in excess of a threshold amount, or as another amount which need not
bear a strictly mathematical relationship to such business criteria.

(v)
Settlement of Performance Awards; Other Terms. Settlement of Performance Awards
shall be in cash, Stock, other Awards or other property, in the discretion of
the Committee. The Committee may, in its discretion, increase or reduce the
amount of a settlement otherwise to be made in connection with such Performance
Awards, but may not exercise discretion to increase any such amount payable to a
Covered Employee in respect of a Performance Award subject to this Section 7(b).
Any settlement which changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as
“performance-based compensation” for purposes of Section 162(m). The Committee
shall specify the circumstances in which such Performance Awards shall be paid
or forfeited in the event of termination of employment by the Participant or
other event (including a change in control) prior to the end of a performance
period or settlement of such Performance Awards.

(vi)
Recapture Rights. If at any time after the date on which a Participant has been
granted or becomes vested in an Award pursuant to the achievement of a
performance goal under Section 7, the Committee determines that the earlier
determination as to the achievement of the performance goal was based on
incorrect data and that in fact the performance goal had not been achieved or
had been achieved to a lesser extent than originally determined and a portion of
an Award would not have been granted, vested or paid, given the correct data,
then (i) such portion of the Award that was granted shall be forfeited and any
related shares (or if such shares were disposed of the cash equivalent) shall be
returned to the Company as


A-13

--------------------------------------------------------------------------------






provided by the Committee, (ii) such portion of the Award that became vested
shall be deemed to be not vested and any related shares (or if such shares were
disposed of the cash equivalent) shall be returned to the Company as provided by
the Committee, and (iii) such portion of the Award paid to the Participant shall
be paid by the Participant to the Company upon notice from the Company as
provided by the Committee.
(c)
Written Determinations. Determinations by the Committee as to the establishment
of performance goals, the amount potentially payable in respect of Performance
Awards, the level of actual achievement of the specified performance goals shall
be recorded in writing in the case of Performance Awards intended to qualify
under Section 162(m). Specifically, the Committee shall certify in writing, in a
manner conforming to applicable regulations under Section 162(m), prior to
settlement of each such Award granted to a Covered Employee, that the
performance objective relating to the Performance Award and other material terms
of the Award upon which settlement of the Award was conditioned have been
satisfied.

8.    Certain Provisions Applicable To Awards.


(a)
Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to the
provisions of Sections 6(b)(ii) and 6(c)(ii), awards granted under the Plan may,
in the discretion of the Committee, be granted either alone or in addition to,
in tandem with, or in substitution or exchange for, any other Award or any award
granted under another plan of the Company, any subsidiary or affiliate, or any
business entity to be acquired by the Company or a subsidiary or affiliate, or
any other right of a Participant to receive payment from the Company or any
subsidiary or affiliate; provided, however, that a 409A Award may not be granted
in tandem with a Non-409A Award. Awards granted in addition to or in tandem with
other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. Subject to
Sections 11(k) and (l), the Committee may determine that, in granting a new
Award, the in-the-money value or fair value of any surrendered Award or award or
the value of any other right to payment surrendered by the Participant may be
applied to reduce the exercise price of any Option, grant price of any SAR, or
purchase price of any other Award.

(b)
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee, subject to the express limitations set forth in the
Plan.

(c)
Form and Timing of Payment under Awards; Deferrals. Subject to the terms of the
Plan (including Sections 11(k) and (l)) and any applicable Award document,
payments to be made by the Company or a subsidiary or affiliate upon the
exercise of an Option or other Award or settlement of an Award may be made in
such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis. The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events, subject to Sections 11(k) and (l). Subject to Section 11(k),
installment or deferred payments may be required by the Committee (subject to
Section 11(e)) or permitted at the election of the Participant on terms and
conditions established by the Committee. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents or other amounts in respect of installment or deferred payments
denominated in Stock. In the case of any 409A Award that is vested and no longer
subject to a risk of forfeiture (within the meaning of Code Section 83), such
Award will be distributed to the Participant, upon application of the
Participant, if the Participant has had an unforeseeable emergency within the
meaning of Code Sections 409A(a)(2)(A)(vi) and 409A(a)(2)(B)(ii), in accordance
with Section 409A(a)(2)(B)(ii).


A-14

--------------------------------------------------------------------------------






(d)
Limitation on Vesting of Certain Awards. Subject to Section 8, Restricted Stock
will vest over a minimum period of three years except in the event of a
Participant's death, disability, or retirement, or in the event of a change in
control or other special circumstances. The foregoing notwithstanding,
Restricted Stock as to which either the grant or vesting is based on, among
other things, the achievement of one or more performance conditions generally
will vest over a minimum period of one year except in the event of a
Participant's death, disability, or retirement, or in the event of a change in
control or other special circumstances, and provided further up to five percent
of the shares of Stock authorized under the Plan as well as non-employee
director awards may be granted as Restricted Stock without any minimum vesting
requirements. For purposes of this Section 8(d), a performance period that
precedes the grant of the Restricted Stock will be treated as part of the
vesting period if the participant has been notified promptly after the
commencement of the performance period that he or she has the opportunity to
earn the Award based on performance and continued service, and vesting over a
three-year period or one-year period will include periodic vesting over such
period if the rate of such vesting is proportional (or less rapid) throughout
such period.



(e)
Cash Settlement of Awards. To the extent permitted by the Committee at the time
of grant or thereafter, the Company may deliver cash in full or partial
satisfaction, payment and/or settlement upon exercise, cancellation, forfeiture
or surrender of any Award.



9.
Change in Control. The Committee may set forth in any Award Agreement the
effect, if any, that a change in control or other, similar transaction shall
have on any awards granted under this Plan.



10.
Additional Award Forfeiture Provisions.



(a)
Forfeiture of Options and Other Awards and Gains Realized Upon Prior Option
Exercises or Award Settlements. Unless otherwise determined by the Committee,
each Award granted hereunder, other than Awards granted to non-employee
directors, shall be subject to the following additional forfeiture conditions,
to which the Participant, by accepting an Award hereunder, agrees. If any of the
events specified in Section 10(b)(i), (ii), or (iii) occurs (a “Forfeiture
Event”), all of the following forfeitures will result:



(i)
The unexercised portion of each Option held by the Participant, whether or not
vested, and any other Award not then settled will be immediately forfeited and
canceled upon the occurrence of the Forfeiture Event; and

(ii)
The Participant will be obligated to repay to the Company, in cash, within five
business days after demand is made therefore by the Company, the total amount of
Award Gain (as defined herein) realized by the Participant upon each exercise of
an Option or settlement of an Award that occurred on or after (A) the date that
is six months prior to the occurrence of the Forfeiture Event, if the Forfeiture
Event occurred while the Participant was employed by the Company or a subsidiary
or affiliate, or (B) the date that is six months prior to the date the
Participant's employment by the Company or a subsidiary or affiliate terminated,
if the Forfeiture Event occurred after the Participant ceased to be so employed.
For purposes of this Section, the term “Award Gain” shall mean (i), in respect
of a given Option exercise, the product of (X) the Fair Market Value per share
of Stock at the date of such exercise (without regard to any subsequent change
in the market price of shares) minus the exercise price times (Y) the number of
shares as to which the Option was exercised at that date, and (ii), in respect
of any other settlement of an Award granted to the Participant, the Fair Market
Value of the cash or Stock paid or payable to Participant (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Participant to the Company as a condition of or in connection such settlement.


A-15

--------------------------------------------------------------------------------








(b)
Events Triggering Forfeiture. The forfeitures specified in Section 10(a) will be
triggered upon the occurrence of any one of the following Forfeiture Events at
any time during Participant's employment by the Company or a subsidiary or
affiliate, or during the one-year period following termination of such
employment:



(i)
Participant, acting alone or with others, directly or indirectly, (A) engages,
either as employee, employer, consultant, advisor, or director, or as an owner,
investor, partner, or stockholder unless Participant's interest is
insubstantial, in any business in an area or region in which the Company
conducts business at the date the event occurs, which is directly in competition
with a business then conducted by the Company or a subsidiary or affiliate;
(B) induces any customer or supplier of the Company or a subsidiary or
affiliate, with which the Company or a subsidiary or affiliate has a business
relationship, to curtail, cancel, not renew, or not continue his or her or its
business with the Company or any subsidiary or affiliate; or (C) induces, or
attempts to influence, any employee of or service provider to the Company or a
subsidiary or affiliate to terminate such employment or service. The Committee
shall, in its discretion, determine which lines of business the Company conducts
on any particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 10(b)(i), a
Participant's interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five percent of the outstanding class of
stock, and a Participant's interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five percent of the outstanding equity of the entity;

(ii)
Participant discloses, uses, sells, or otherwise transfers, except in the course
of employment with or other service to the Company or any subsidiary or
affiliate, any confidential or proprietary information of the Company or any
subsidiary or affiliate, including but not limited to information regarding the
Company's current and potential customers, organization, employees, finances,
and methods of operations and investments, so long as such information has not
otherwise been disclosed to the public or is not otherwise in the public domain
(other than by Participant's breach of this provision), except as required by
law or pursuant to legal process, or Participant makes statements or
representations, or otherwise communicates, directly or indirectly, in writing,
orally, or otherwise, or takes any other action which may, directly or
indirectly, disparage or be damaging to the Company or any of its subsidiaries
or affiliates or their respective officers, directors, employees, advisors,
businesses or reputations, except as required by law or pursuant to legal
process; or

(iii)
Participant fails to cooperate with the Company or any subsidiary or affiliate
in any way, including, without limitation, by making himself or herself
available to testify on behalf of the Company or such subsidiary or affiliate in
any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, or otherwise fails to assist the Company or any subsidiary or
affiliate in any way, including, without limitation, in connection with any such
action, suit, or proceeding by providing information and meeting and consulting
with members of management of, other representatives of, or counsel to, the
Company or such subsidiary or affiliate, as reasonably requested.

(c)
Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 10 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates. Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant's
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein. The Company and Participant shall not be precluded by this


A-16

--------------------------------------------------------------------------------




provision or otherwise from entering into other agreements concerning the
subject matter of Sections 10(a) and 10(b).


(d)
Committee Discretion. The Committee may, in its discretion, waive in whole or in
part the Company's right to forfeiture under this Section, but no such waiver
shall be effective unless evidenced by a writing signed by a duly authorized
officer of the Company. In addition, the Committee may impose additional
conditions on Awards, by inclusion of appropriate provisions in the document
evidencing or governing any such Award.



11.
General Provisions.



(a)
Compliance with Legal and Other Requirements. The Company may, to the extent
deemed necessary or advisable by the Committee and subject to Section 11(k),
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.



(b)
Limits on Transferability; Beneficiaries. No Award or other right or interest of
a Participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such Participant
to any party (other than the Company or a subsidiary or affiliate thereof), or
assigned or transferred by such Participant otherwise than by will or the laws
of descent and distribution or to a Beneficiary upon the Participant's death,
and such Awards or rights that may be exercisable shall be exercised during the
lifetime of the Participant only by the Participant or his or her guardian or
legal representative. A Beneficiary, transferee, or other person claiming any
rights under the Plan from or through any Participant shall be subject to all
terms and conditions of the Plan and any Award document applicable to such
Participant, except as otherwise determined by the Committee, and to any
additional terms and conditions deemed necessary or appropriate by the
Committee.



(c)
Adjustments. In the event of any large, special and non-recurring dividend or
other distribution (whether in the form of cash or property other than Stock),
recapitalization, forward or reverse split, Stock dividend, reorganization,
merger, consolidation, spin-off, combination, repurchase, share exchange,
liquidation, dissolution or other similar corporate transaction or event, the
Committee, in order to prevent dilution or enlargement of a Participant's rights
under this Plan shall, in an equitable manner as determined by the Committee,
adjust any or all of (i) the number and kind of shares of Stock or other
securities of the Company or other issuer which are subject to the Plan,
(ii) the number and kind of shares of Stock or other securities of the Company
or other issuer by which annual per-person Award limitations are measured under
Section 5, including the share limits applicable to non-employee director Awards
under Section 5(c), (iii) the number and kind of shares of Stock or other
securities of the Company or other issuer subject to or deliverable in respect
of outstanding Awards and (iv) the exercise price, settlement price or purchase
price relating to any Award or, if deemed appropriate, the Committee may make
provision for a payment of cash or property to the holder of an outstanding
Option (subject to Section 11(l)) or other Award. In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards (including performance-based Awards and performance goals
and any hypothetical funding pool relating thereto) in recognition of unusual or
nonrecurring events (including,


A-17

--------------------------------------------------------------------------------






without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets, or in response to
changes in applicable laws, regulations, or accounting principles) affecting any
performance conditions; provided that no such adjustment shall be authorized or
made if and to the extent that the existence of such authority (i) would cause
Options, SARs, or Performance Awards granted under the Plan to Participants
designated by the Committee as Covered Employees and intended to qualify as
“performance-based compensation” under Code Section 162(m) and regulations
thereunder to otherwise fail to qualify as “performance-based compensation”
under Code Section 162(m) and regulations thereunder, or (ii) would cause the
Committee to be deemed to have authority to change the targets, within the
meaning of Treasury Regulation 1.162-27(e)(4)(vi), under the performance goals
relating to Options or SARs granted to Covered Employees and intended to qualify
as “performance-based compensation” under Code Section 162(m) and regulations
thereunder.


(d)
Tax Provisions.



(i)
Withholding. The Company and any subsidiary or affiliate is authorized to
withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any payroll or other payment to
a Participant, amounts of withholding and other taxes due or potentially payable
in connection with any transaction or event involving an Award, or to require a
Participant to remit to the Company an amount in cash or other property
(including Stock) to satisfy such withholding before taking any action with
respect to an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Participants to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Participant's withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee, or in satisfaction of other tax obligations.
The Company can delay the delivery to a Participant of Stock under any Award to
the extent necessary to allow the Company to determine the amount of withholding
to be collected and to collect and process such withholding.

(ii)
Required Consent to and Notification of Code Section 83(b) Election. No election
under Section 83(b) of the Code (to include in gross income in the year of
transfer the amounts specified in Code Section 83(b)) or under a similar
provision of the laws of a jurisdiction outside the United States may be made
unless expressly permitted by the terms of the Award document or by action of
the Committee in writing prior to the making of such election. In any case in
which a Participant is permitted to make such an election in connection with an
Award, the Participant shall notify the Company of such election within ten days
of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to regulations issued under Code Section 83(b) or other applicable
provision.

(iii)
Requirement of Notification Upon Disqualifying Disposition Under Code
Section 421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

(e)
Changes to the Plan. The Board may amend, suspend or terminate the Plan or the
Committee's authority to grant Awards under the Plan without the consent of
stockholders or Participants; provided, however, that any amendment to the Plan
shall be submitted to the Company's stockholders for approval not later than the
earliest annual meeting for which the record date is at or after the date of
such Board action:


A-18

--------------------------------------------------------------------------------






(i)
If such stockholder approval is required by any federal or state law or
regulation or the rules of the New York Stock Exchange or any other stock
exchange or automated quotation system on which the Stock may then be listed or
quoted; or



(ii)
If such amendment would materially increase the number of shares reserved for
issuance and delivery under the Plan; or



(iii)
If such amendment would alter the provisions of the Plan restricting the
Company's ability to grant Options or SARs with an exercise price that is not
less than the Fair Market Value of Stock; or



(iv)
In connection with any action to amend or replace previously granted Options or
SARs in a transaction that constitutes a “repricing,” as such term defined
herein under Sections 6(b)(ii) and 6(c)(ii).



The Board may otherwise, in its discretion, determine to submit other amendments
to the Plan to stockholders for approval; and provided further, that, without
the consent of an affected Participant, no such Board (or any Committee) action
may materially and adversely affect the rights of such Participant under any
outstanding Award (for this purpose, actions that alter the timing of federal
income taxation of a Participant will not be deemed material unless such action
results in an income tax penalty on the Participant). With regard to other terms
of Awards, the Committee shall have no authority to waive or modify any such
Award term after the Award has been granted to the extent the waived or modified
term would be mandatory under the Plan for any Award newly granted at the date
of the waiver or modification.


(f)
Right of Setoff. The Company or any subsidiary or affiliate may, to the extent
permitted by applicable law, deduct from and set off against any amounts the
Company or a subsidiary or affiliate may owe to the Participant from time to
time (including amounts payable in connection with any Award, owed as wages,
fringe benefits, or other compensation owed to the Participant), such amounts as
may be owed by the Participant to the Company, including but not limited to
amounts owed under Section 10(a), although the Participant shall remain liable
for any part of the Participant's payment obligation not satisfied through such
deduction and setoff. By accepting any Award granted hereunder, the Participant
agrees to any deduction or setoff under this Section 11(f).



(g)
Unfunded Status of Awards; Creation of Trusts. To the extent that any Award is
deferred compensation, the Plan is intended to constitute an “unfunded” plan for
deferred compensation with respect to such Award. With respect to any payments
not yet made to a Participant or obligation to deliver Stock pursuant to an
Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company's obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines with the consent of each affected
Participant.



(h)
Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, including incentive arrangements and awards which do not
qualify under Code Section 162(m), and such other arrangements may be either
applicable generally or only in specific cases.



(i)
Payments in the Event of Forfeitures; Fractional Shares. No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award. The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional


A-19

--------------------------------------------------------------------------------






shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.


(j)
Compliance with Code Section 162(m). It is the intent of the Company that
Options and SARs granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
“performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award. Accordingly, the terms of Sections 7(b) and (c),
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year. If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code
Section 162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.



(k)
Certain Limitations on Awards to Ensure Compliance with Code Section 409A. For
purposes of this Plan, references to an award term or event (including any
authority or right of the Company or a Participant) being “permitted” under
Section 409A mean, for a 409A Award, that the term or event will not cause the
Participant to be liable for payment of interest or a tax penalty under
Section 409A and, for a Non-409A Award, that the term or event will not cause
the Award to be treated as subject to Section 409A. Other provisions of the Plan
notwithstanding, the terms of any 409A Award and any Non-409A Award, including
any authority of the Company and rights of the Participant with respect to the
Award, shall be limited to those terms permitted under Section 409A, and any
terms not permitted under Section 409A shall be automatically modified and
limited to the extent necessary to conform with Section 409A. For this purpose,
other provisions of the Plan notwithstanding, the Company shall have no
authority to accelerate distributions relating to 409A Awards in excess of the
authority permitted under Section 409A, and any distribution subject to
Section 409A(a)(2)(A)(i) (separation from service) to a “key employee” as
defined under Section 409A(a)(2)(B)(i), shall not occur earlier than the
earliest time permitted under Section 409A(a)(2)(B)(i).



(l)
Certain Limitations Relating to Accounting Treatment of Awards. Other provisions
of the Plan notwithstanding, the Committee's authority under the Plan (including
under Sections 8(c), 11(c) and 11(d)) is limited to the extent necessary to
ensure that any Option or other Award of a type that the Committee has intended
to be subject to fixed accounting shall not become subject to “variable”
accounting solely due to the existence of such authority, unless the Committee
specifically determines that the Award shall remain outstanding despite such
“variable” accounting.



(m)
Governing Law. The validity, construction, and effect of the Plan, any rules and
regulations relating to the Plan and any Award document shall be determined in
accordance with the laws of the State of Delaware, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.



(n)
Awards to Participants Outside the United States. The Committee may modify the
terms of any Award under the Plan made to or held by a Participant who is then
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the


A-20

--------------------------------------------------------------------------------






country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant's residence or employment abroad shall be comparable to the value of
such an Award to a Participant who is resident or primarily employed in the
United States. An Award may be modified under this Section 11(n) in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) for the Participant whose Award is
modified.


(o)
Limitation on Rights Conferred under Plan. Neither the Plan nor any action taken
hereunder shall be construed as (i) giving any Eligible Person or Participant
the right to continue as an Eligible Person or Participant or in the employ or
service of the Company or a subsidiary or affiliate, (ii) interfering in any way
with the right of the Company or a subsidiary or affiliate to terminate any
Eligible Person's or Participant's employment or service at any time (subject to
the terms and provisions of any separate written agreements), (iii) giving an
Eligible Person or Participant any claim to be granted any Award under the Plan
or to be treated uniformly with other Participants and employees, or
(iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award or an Option is duly exercised.
Except as expressly provided in the Plan and an Award document, neither the Plan
nor any Award document shall confer on any person other than the Company and the
Participant any rights or remedies thereunder.



(p)
Severability; Entire Agreement. If any of the provisions of the Plan or any
Award document is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder. The Plan and any agreements or documents
designated by the Committee as setting forth the terms of an Award contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.



(q)
Plan Effective Date and Termination. The Plan as hereby amended shall become
effective if, and at such time as, the stockholders of the Company have approved
it in accordance with applicable law and stock exchange requirements. Unless
earlier terminated by action of the Board of Directors, the authority of the
Committee to make grants under the Plan shall terminate on the date that is ten
years after the latest date upon which stockholders of the Company have approved
the Plan, and the Plan will remain in effect until such time as no Stock remains
available for delivery under the Plan or as set forth above and the Company has
no further rights or obligations under the Plan with respect to outstanding
Awards under the Plan.










A-21